DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination dated August 15, 2022.  Claims 1-4 and 6-12 are presently pending and are presented for examination.

Claim Objections
Claims 1-4 and 6-12 are objected to because of the following informalities:  

Independent claims 1, 9 and 10 recite “and/or”, which is not a positive recitation of the claimed subject matter. Dependent claims 2-4, 6-8, 11 and 12 are objected to for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 9 and 10 recite “static structures”; however, nowhere in the specification does it mention, let alone define, what comprises “static structures” nor does it provide any examples of what would comprise a “static structures”.  

Claims 1, 9 and 10 recite “variable structures”; however, nowhere in the specification does it mention, let alone define, what comprises “variable structures” nor does it provide any examples of what would comprise a “variable structures”.  

Claims 1, 9 and 10 recite “at least one variable structure whose state is variable”.  Claims 7 and 8 further recite “variable state”. however, nowhere in the specification does it mention, let alone define, what comprises a “variable state” nor does it provide any examples of what would comprise a “variable state”.  

Claims 1, 9 and 10 recite “the at least one variable structure being (1) an amount of loaded cargo with the state being variable between different values of the amount.”  However, this is simply not recited or suggested in the original Written Description.

Claims 1, 9 and 10 recite “the at least one variable structure being …(2) a distribution of the cargo over a loadable area of the vehicle with the state being variable between different values of the distribution.”  However, this is simply not recited or suggested in the original Written Description.

Claims 1, 9 and 10 recite “the at least one variable structure being …(3) a cargo-holding structure (i) with the state being variable between being in a form of a flatbed and being in a form of a box body and/or (ii) with the state being variable between having a trailer or semi-trailer attached thereto and being in a state in which no trailer or no semi-trailer is attached thereto.”  However, this is simply not recited or suggested in the original Written Description.

Claim 1, and similarly with respect to claims 9 and 10, recites “based on the evaluation, ascertaining, by the control unit, which of the variable states is a present state of the at least one variable structure.”  However, this is simply not recited or suggested in the original Written Description. More so, nowhere in the specification does is describe the control unit determining which variable state is present (i.e. “(1) an amount of loaded cargo with the state being variable between different values of the amount”, “(2) a distribution of the cargo over a loadable area of the vehicle with the state being variable between different values of the distribution”, or “(3) a cargo-holding structure (i) with the state being variable between being in a form of a flatbed and being in a form of a box body and/or (ii) with the state being variable between having a trailer or semi-trailer attached thereto and being in a state in which no trailer or no semi-trailer is attached thereto”).

Claim 4, and similarly with respect to claims 11 and 12, recites “at least one identification driving maneuver that propels or inhibits a propulsion of the vehicle along a road.”  However the original Written Description fails to discuss inhibiting propulsion.

The Office further notes that the deficiencies in independent claims 1, 9 and 10 extend to dependent claims 2-4, 6-8, 11 and 12.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9 and 10 recite the limitations "static structure" and “variable structure”.  However, as the Written Description fails to indicate what "static structure" and “variable structure” comprise, it is not possible to ascertain the breadth of these claim limitations. 

Claims 1, 9 and 10 recite the limitations "(1) an amount of loaded cargo with the state being variable between different values of the amount”.  However, due to the lack of clarity within the Written Description, it is unknown whether state of the loaded cargo is varied throughout a trip or is varied between trips.  Further, it is unknown what “different values of the amount” is in reference to (e.g. volume, weight, count number, or otherwise) .

Claims 1, 9 and 10 recite the limitations “(2) a distribution of the cargo over a loadable area of the vehicle with the state being variable between different values of the distribution”.  However, due to the lack of clarity within the Written Description, it is unknown whether the distribution of cargo is varied throughout a trip or is varied between trips.  Further, it is unknown how a distribution of cargo is, or can be, ascertained or variable.

Claims 1, 9 and 10 recite the limitations “(3) a cargo-holding structure (i) with the state being variable between being in a form of a flatbed and being in a form of a box body and/or (ii) with the state being variable between having a trailer or semi-trailer attached thereto and being in a state in which no trailer or no semi-trailer is attached thereto”.  However, due to the lack of clarity within the Written Description, it is unknown how this is, or can be, ascertained.

Claim 1, and similarly with respect to claims 9 and 10, recites “based on the evaluation, ascertaining, by the control unit, which of the variable states is a present state of the at least one variable structure.”  However, due to the lack of clarity within the Written Description, it is unknown how this is, or can be, ascertained so as to modify the driving behavior of the vehicle.

The Office further notes that the deficiencies in independent claims 1, 9 and 10 extend to dependent claims 2-4, 6-8, 11 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2011/0035105, to Jolly.

As per claim 1, and similarly with respect to claims 9 and 10, Jolly discloses a method comprising: receiving, by a control unit and prior to a start of a drive, static vehicle parameters of a vehicle, which are static structures (e.g. see Abstract, Fig. 2a-2B, wherein a vehicle is provided having a computer system 23 and various sensors, wherein the vehicle weight and center of gravity is determined; additionally, the Office notes, notwithstanding clarity issues, that the vehicle weight and center of gravity is that of a static structure, namely the vehicle), receiving by the control unit and during performance by the vehicle of at least one driving maneuver of the drive, measuring data, wherein during the at least one driving maneuver, a driving behavior of the vehicle is controlled by the control unit according to the static vehicle parameters (e.g. see paras. 0039 and 0058, wherein a suspension having suspension displacement sensors are provide for collecting and recording data before and during driving, the suspension comprising an adjustable suspension (i.e. during driving maneuver in which a driving behavior is being controlled according to static vehicle parameters)); evaluating, by the control unit, the measuring data ascertained during the performance of the at least one driving maneuver (e.g. see Fig. 2B, wherein suspension sensors 25 transmits the data to the computer system 23 for analysis); based on the evaluation, ascertaining, by the control unit, which of the variable states is a present state of the at least one variable structure (e.g. the Office notes that the lack of clarity of this features, as indicated in the rejection under 35 USC 112, it is unknown what would comprise a present state of a variable state); and modifying, by the control unit, the driving behavior of the vehicle based on the ascertained present state (e.g. see Fig. 2B and paragraph 0066, wherein suspension control signals are transmitted to the suspension to adjust the suspension).
With respect to the method being of a vehicle that includes static structures and at least one variable structure whose state is variable, the at least one variable structure being (1) an amount of loaded cargo with the state being variable between different values of the amount, (2) a distribution of the cargo over a loadable area of the vehicle with the state being variable between different values of the distribution, and/or (3) a cargo-holding structure (i) with the state being variable between being in a form of a flatbed and being in a form of a box body and/or (ii) with the state being variable between having a trailer or semi-trailer attached thereto and being in a state in which no trailer or no semi-trailer is attached thereto, notwithstanding concerns related to the features being incorporated into the preamble as opposed to the body of the claim, due to the lack of clarity of the claimed features as outlined in the rejections under 35 USC 112, it is unclear what the scope of the newly added feature comprises so as to apply it to known or new prior art.

As per claim 2, Jolly discloses the features of claim 1, and further discloses wherein, prior to the ascertainment of the present state, the drive is controlled by the control unit according to predefined assumed state of the at least one of the variable structure (e.g. the Office notes that prior to driving the suspension would be at an initial state, which may be based upon measured weight and center of gravity). 

As per claim 4, Jolly discloses the features of claim 1, and further discloses further comprising, while the vehicle is being driven to a target location and prior to the ascertainment of the present state, controlling the vehicle to perform, as at least part of the at least one driving maneuver, at least one identification driving maneuver that propels or inhibits a propulsion of the vehicle along a road and that is not used for reaching the target location in order to obtain at least a portion of the measuring data during the at least one identification driving maneuver (e.g. the Office notes that modifying suspension is not used for reaching a target location, as opposed to engine, transmission and brake; with respect to prior to the ascertainment of the present state, it is noted that the ascertaining is continual and would be before at least one maneuver of a series of maneuvers; with respect to driving maneuver that propels or inhibits a propulsion of the vehicle along a road, the Office notes that this claim feature merely indicates that something happens or doesn’t (e.g. the propulsion). 

As per claim 6, Jolly discloses the features of claim 1, and further discloses wherein the receiving and evaluating of the measuring data and the ascertaining of the present state is performed continually during the drive thereby continually updating the ascertained present state (e.g. the Office notes that the system of Jolly would operate continuously to adapt to road conditions). 

As per claim 11, Jolly discloses the features of claim 1, and further discloses further comprising, prior to the receiving of the measuring data: receiving, by the control unit, input of a target location; (e.g. the Office notes that most, if not all, autonomous vehicles are instructed of a target location to travel to, the target location including a route thereto, prior to the beginning of driving); and modifying, by the control unit, the drive to include the at least one maneuver in order to obtain the measuring data, wherein the at least one driving maneuver propels or inhibits a propulsion of the vehicle along a road (e.g. see rejection of claim 1; with respect to driving maneuver that propels or inhibits a propulsion of the vehicle along a road, the Office notes that this claim feature merely indicates that something happens or doesn’t (e.g. the propulsion)). 

As per claim 12, Jolly discloses the features of claim 1, and further discloses further comprising, prior to the receiving of the measuring data: receiving, by the control unit, input of a target location (e.g. the Office notes that most, if not all, autonomous vehicles are instructed of a target location to travel to, the target location including a route thereto, prior to the beginning of driving); and based on (a) an identification of the variable state whose present status is to be ascertained and (b) the received target location, planning, by the control unit, the drive to include a route from a current location to the target location during and to include performance of the at least one maneuver in order to obtain the measuring data (e.g. see rejection of claims 1 and 11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly, in view of U.S. Patent Publication No. 2021/0001872, to Yang et al. (hereinafter Yang).

As per claim 3, Jolly discloses the features of claim 1, but fails to disclose further comprising controlling, by the control unit, the vehicle to perform an autonomous braking after starting the vehicle in order to obtain at least a portion of the measuring data when the braking is not otherwise required.  However, Yang teaches an autonomous vehicle performing brake testing when braking would not otherwise be required; it is further noted that the results of the test would comprise measuring data (e.g. see para. 0058). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the vehicle monitoring system of Jolly to further include testing the brakes of an autonomous vehicle to ensure safety of bystanders.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly, in view of U.S. Patent Publication No. 2021/0024097, to Jardine et al. (hereinafter Jardine).

As per claim 7, Jolly discloses the features of claim 6, but fails to particularly disclose every feature of further comprising, in response to detection, as a result of the receiving and evaluating of the measuring data and the ascertaining of the present state being continually performed, of a predefined change to the variable state, controlling the vehicle to bring the vehicle to a stop. However, Jardine teaches an autonomous vehicle bringing a vehicle to a stop upon determination of a failure (i.e. a predefined change to at least one dynamic vehicle parameter). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the vehicle monitoring system of Jolly to further include stopping a vehicle during a predefined change, such as component failure, for the purpose of minimizing damage to the vehicle and harm to occupant. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly, in view of U.S. Patent Publication No. 2019/0106115, to Huang et al. (hereinafter Huang).

As per claim 8, Jolly discloses the features of claim 1, but fails to disclose further comprising in response to detection, as a result of the continual performance of the receiving and evaluating of the measuring data and the ascertaining of the present state, of a predefined change to the at least one dynamic vehicle parameter, transmitting via communication link a request for service unit.  However, Huang teaches calling for assistance during a failure condition (e.g. see paragraph 0035).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the vehicle monitoring system of Ko to further include dispatching of a service vehicle when the vehicle is no longer safely operable for the purpose of limiting down time of the vehicle. 

Response to Argument
With respect to claims 1, 9 and 20, Applicant asserts that Jolly fails to disclose the newly added features.  However, as noted in the rejections under 35 USC 112, the additional features added to the claims to not further limit the claim due to their lack of support and clarity.
With respect to claim 3, Applicant asserts that the prior art fails to teach the newly added features. Applicant’s arguments are moot in view of new grounds of rejection.
With respect to claims 4, 11 and 12, Applicant asserts that the prior art fails to teach the new feature of the driving maneuver propels or inhibits a propulsion of the vehicle along a road.  However, the Office notes that this feature merely recites that there may or may not be controlled propulsion. Jolly discloses propulsion of the vehicle.
With respect to claim 7, Applicant asserts that the prior art fails to disclose the newly added feature of bringing the vehicle to a stop based upon the variable state. The Office notes that due to lack of clarity the meaning of variable state cannot be defined for prior art purposes.
With respect to claim 8, Applicant asserts that the prior art fails to disclose the newly added feature of requesting a service based upon the variable state. The Office notes that due to lack of clarity the meaning of variable state cannot be defined for prior art purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669